DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Amendments
The amendments to the specification dated Jan. 06, 2022 are accepted. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–4 are rejected under 35 U.S.C. 103 as being obvious over Okazaki, US 2018/0050333 A1 (“Okazaki”). 
Claim 1 describes a honeycomb filter. The honeycomb filter comprises a pillar-shaped honeycomb structure body having a porous partition wall disposed, surrounding a plurality of 2 or more.
Okazaki discloses a honeycomb filter (i.e., ceramic honeycomb structure 10). Okazaki Fig. 1, [0003]. The honeycomb filter 10 comprises a pillar-shaped honeycomb structure body (i.e., the body defined by outer peripheral wall 1) having a porous partition wall (i.e., porous cell walls 2) disposed, surrounding a plurality of cells (i.e., exhaust-gas-flowing paths 3) which serve as fluid through channels extending from a first end face (i.e., the left end of honeycomb filter 10) to a second end face (i.e., the right end of honeycomb filter 10). Id. The honeycomb filter 10 comprises a plugging portion provided at an open end on the first end face side or the second end face side of each of the cells (i.e., the plugging portions 3a provided at the first end face side and 3b provided at the second end face side). Id. at Fig. 8, [0115]. The partition wall 2 is composed of a material containing cordierite as a main component thereof (the cordierite-type ceramic honeycomb structure 10 is formed by cordierite as a main crystal). Id. At [0114]. An average pore diameter of the partition wall is 20 to 30 µm. An average equivalent circle diameter of pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 18 to 30 µm. A number per unit area of pores which exist at a surface of the 2 or more.

    PNG
    media_image1.png
    574
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    629
    media_image2.png
    Greyscale

Okazaki does not explicitly disclose that an average pore diameter of the partition wall is 20 to 30 µm. Okazaki discloses a prior art ceramic honeycomb structure with an average pore diameter of 15 µm or more for a ceramic honeycomb structure. Okazaki further discloses that the disclosed average pore diameter of cells walls of a honeycomb structure solves the problem of increasing pressure loss. Id. at [0005]. It would have been obvious for the ceramic honey comb structure 10 of Okazaki to have the same average pore diameter as the prior art as it solves the problem of increasing pressure loss. With this modification, the claimed range of average pore diameter (i.e., 20–30 µm) lie inside ranges disclosed by the prior art (i.e., greater than 15 µm), a prima facie case of obviousness exists. MPEP 2144.05(I). 
As for the limitation of “an average equivalent circle diameter of pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 18 to 30 µm,” Okazaki discloses another ceramic honeycomb structure with an average equivalent Id. at [0008]. It would have been obvious for the ceramic honey comb structure 10 of Okazaki to have the same average equivalent circle diameter of pores of 10-45 µm as disclosed by the prior art for the benefits disclosed above. With this modification, the claimed range of average pore diameter (i.e., 18–30 µm) lie inside ranges disclosed by the prior art (i.e., 10–45 µm), a prima facie case of obviousness exists. MPEP 2144.05(I). 
For the limitation of “a number per unit area of pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 400 per mm2 or more,” Okazaki discloses a prior art ceramic honeycomb structure having equivalent circle diameters of 10 µm or more and less than 40 µm with a density (i.e., number per unit area) of 350 /mm2. Okazaki [0009]. Okazaki discloses that such ceramic honeycomb structure exhibits an improved PM-capturing ratio while keeping low pressure loss, at an early capturing stage after regeneration, it can efficiently capture nano-sized PM, which gathers attention under increasingly stricter exhaust gas regulations. Id. It would have been obvious for Okazaki to have a pore density of 350 per/mm2 for the benefits disclosed above. With this modification, the disclosed pore density is close enough to the claimed range, therefore a prima facie case of obviousness exists. MPEP 2144.05(I). 
Furthermore, “[t]he law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…In such a situation, the applicant must show that the particular range is critical, generally by showing that the 
Claim 2 describes the honeycomb filter according to claim 1. A porosity of the partition wall is 60 to 70%.
Okazaki discloses a ceramic honeycomb structure comprising a porosity of 50–80%. Okazaki [0005]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). 
Additionally, Okazaki discloses that by optimizing the porosity and average pore diameter of cell walls of a honeycomb structure as a catalyst carrier without making the cell walls thinner with a higher cell density, the amount of a catalytic material carried per a unit volume can be increased to improve the cleaning efficiency of a NOx-removing ceramic honeycomb catalyst such as an SCR catalyst, and to reduce its size. Id. It would have been obvious to use routine experimentation to obtain a porosity of the partition wall to be 60–70% to increase the amount of a catalytic material carried per a unit volume and to improve the cleaning efficiency of a NOx-removing ceramic honeycomb catalyst. 
Claim 3 describes the honeycomb filter according to claim 1, wherein a thickness of the partition wall is 152 to 305 µm.
Okazaki discloses a cell wall thickness of 0.1–0.35 mm (i.e., 100–350 µm). Okazaki [0005]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). 
Claim 4 describes the honeycomb filter according to claim 1. The partition wall is loaded with a catalyst for purifying exhaust gas.
Okazaki discloses an SCR catalyst having excellent nitrogen-oxide-removing efficiency. Okazaki [0039]. 
Response to Arguments
Claim Rejections - 35 USC § 103
The applicant argues that there would have been no reason for a person of ordinary skill in the art to have considered modifying the inventive honeycomb filter of Okazaki based on the prior art reference disclosed in the specification of Okazaki. Applicant Rem. dated Jan. 06, 2022 (“Applciant Rem.”) p. 5. The applicant further argues that Okazaki discloses that the improvement of reducing pressure loss are unsatisfactory in the context of the invention disclosed in Okazaki. Id. Additionally, the applicant argues that the modification proposed in the Office Action would result in a honeycomb filter having inferior pressure loss, particulate matter collecting efficiency, and strength, as compared to the inventive honeycomb filter of Okazaki. Id.
The examiner respectively disagrees. The Okazaki reference acknowledges an improved pressure loss characteristics and nitrogen-oxide removing efficiency of the secondary references of JP ’750, JP ’570 , JP ’371, WO ’487 and WO ’837. Okazaki [0010]. Okazaki also discloses that the honeycomb structure as discloses in the above-mentioned secondary references would not exhibit satisfactory high cleaning efficiency under the recent demand of higher cleaning performance and higher efficiency. Id. However, Okazaki does not disclose that a combination of the secondary references with the Okazaki would result in an inferior pressure loss, particulate matter collecting efficiency and strength. There is not support in Okazaki about this statement. Additionally, Okazaki is also silent as of whether the unsatisfactory cleaning performance is 
The applicant also argues that there would have been no reason for a person of ordinary skill in the art to have considered modifying the invention disclosed in Okazaki as proposed because Okazaki is directed to optimizing the three-dimensional structure of the substrates (i.e., the skeleton) of the honeycomb filter. Applicant Rem. p. 5. The applicant argues that there is no disclosure in Okazaki to teach or suggest actual values of parameters disclosed in the instant claim such as average pore diameter, etc. Id. at ps. 5–6. The applicant further argues that there is nothing in the record to teach or suggest that modifying Okazaki based on a combination of the general teaching of JP ‘750, WO ‘487 and WO ‘837. Id. at p. 6. The applicant also states that the rejection as stated in the Office Action is impermissible hindsight reconstruction using the instant claim as a template. Id. at p. 7. 
The examiner respectively disagrees. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)(A). Here, Okazaki is silent about an average pore diameter, an average equivalent circle diameter of pores and a number per unit area of pores exist at a surface of the partition wall. A person of ordinary skill would be motivated to optimized the disclosed parameters as prior art discloses that those parameters would affect pressure loss, capture ratio, etc. Additionally, an articulated rationale exists, i.e., a person of ordinary skill would be motivated to use the ranged disclosed in the prior art as prior art 
For the argument of “impermissible hindsight,” the examiner find the applicant’s argument unpersuasive. "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." MPEP 2145(X)(A). Here, the combination is based on the teachings of the prior art alone, and therefore, the examiner believes the reconstruction is proper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776